DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9, 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the density values visual effects".  There is insufficient antecedent basis for this limitation in the claim.  Claims 5-9 are rejected for the same reasons because they depend on claim 4.
Claims 6, 8 recites the limitation "the visual effects".  There is insufficient antecedent basis for this limitation in the claim.  Claims 7-8 are rejected for the same reasons because they depend on claim 6.
Claim 12 recites the limitation "the one or more 2D images", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13-25 are rejected for the same reasons because they depend on claim 12.
Claims 13-25 recites the limitation "the 3D imaging system".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weersink et al (Pub. No.:  US 2013/0113802) 
Regarding claims 1, 10-11, Weersink et al disclose a system, comprising: 
a medical probe (flexible endoscope) configured to be inserted into a cavity of an organ of a patient [see 0048, 0052, 0058];
a position and direction sensor in the medical probe operating in a sensor coordinate system [see 0048, 0053, 0058, 0092, 0094, 0097] by disclosing the position and/or orientation of the camera relative to the 3D imaging data (or any other suitable defined 3D space) may be tracked using one device may track the position of the camera while another device may track the orientation of the camera. In the example system described here, miniature electromagnetic sensors may be used. These sensors may be placed within the working channel of a flexible endoscope providing an endoscopic camera [se 0053];
a camera in a distal edge of the medical probe operating in a sensor coordinate system [see 0052, 0058, 0097] by disclosing a video camera may provide a surface view of a region of interest of the patient and the camera may be provided by a flexible endoscope [see 0052];

receive, from an imaging system operating in an image coordinate system, a three-dimensional image of the cavity comprising open space and organ tissue [see 0058];
receive, from the medical probe, signals indicating positions and respective directions of the distal edge of the medical probe inside the cavity [see 0058];
receive, from the camera of the probe, respective visualized locations inside the cavity [see 0112];
register the image coordinate system with the sensor coordinate system so as to identify one or more voxels in the three-dimensional image at the visualized locations [see 0058-0059, 0097-0098, 0123-0129, 0135];
when the identified voxels have density values in the received three-dimensional image that do not correspond (by being bone, tissue) to the open space, to update the density values of the identified voxels to correspond to the open space (like air) [see 0058-0059, 0099, 0123-0124, 0135, 0014-0015, 0087, 0112, 0144] by disclosing "air dose" data may be set it to a color or transparency value of 0, based on a mask defined using the CT value of the image and an "air dose" may refer to a radiation dose calculated in low density regions such as air gaps in the nasal cavity, bronchus, esophagus or lungs [see 0123].


Regarding claim 2, Weersink et al disclose wherein the imaging system comprises a computed tomography scanner [see 0092].

Regarding claim 3, Weersink et al disclose wherein the position and direction sensor comprises a magnetic field sensor [see 0092] by disclosing EM tracking devices are attached to the tip of the flexible 

Regarding claim 4, Weersink et al disclose a correspondence between the density values visual effects, wherein a given visual effect corresponds to a given density value indicating the open space [see 0058-0059, 0099, 0123-0124, 0135] by disclosing "air dose" data may be set it to a color or transparency value of 0, based on a mask defined using the CT value of the image and an "air dose" may refer to a radiation dose calculated in low density regions such as air gaps in the nasal cavity, bronchus, esophagus or lungs [see 0123].

Regarding claim 5, Weersink et al disclose wherein the visual effects are selected from a group consisting of colors, shadings and patterns [see 0046, 0123].

Regarding claim 6, Weersink et al disclose present the three-dimensional image on a display using the visual effects [see 0017-0019].

Regarding claim 7-8, Weersink et al disclose wherein the given visual effect comprises a first given visual effect [see 0046, 0074-0076] and using a second given visual effect different from the first given visual effect, the one or more identified voxels [see 0046, 0074-0082] and prior to updating the density and upon updating the density values, the processor is configured to present the three-dimensional image by presenting, using the first given visual effect, the one or more identified voxels [see 0014-0015, 0087, 0112, 0144, 0046, 0074-0082].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weersink et al (Pub. No.:  US 2013/0113802) in view of Alamaro et al (Pub. No.:  US 2007/0161854)
Regarding claim 9, Weersink et al don’t disclose using a multi-view triangulation model, extract from the visual signals a distance of a location from the camera.
Nonetheless, Alamaro et al disclose a multi-view triangulation model, extract from the visual signals a distance of a location from the camera [see 0021-0024, 0036-0037, 0043-0048, 0056] by disclosing the images are processed using a calibration method to assess the distance of the features in the images from the camera [see 0056]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Weersink et al and Alamaro et al by using a multi-view triangulation model, extract from the visual signals a distance of a location from the camera; because triangulation provides the most practical method for a high speed-accuracy product. Triangulation is the most effective method for applications where a relatively short working distance is acceptable and where off-axis viewing of three dimensional shape is tolerable (i.e. no narrow, deep holes).

Claims 12, 17, 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Weersink et al (Pub. No.:  US 2013/0113802) in view of Frigerio (Pub. No.:  US 2008/0212838).
Regarding claim 12, 26, 31, Weersink et al disclose a three-dimensional (3D) imaging system comprising:
(a) an endoscope [see 0052] comprising:
(i) a shaft (inherently disclosed, emphasis added) having a distal tip, the shaft adapted to be inserted into a patient and positioned at a surgical site of the patient [see 0094],
(ii) a position sensor proximate to the distal tip and configured to produce a set of position signals based on the location of the endoscope during use [see 0052-0053, 0092-0099];
(iii) an imaging module (camera) positioned at the distal tip and operable to capture a set of image data of the surgical site, wherein the set of image data comprises one or more two-dimensional (2D) images [see 0013-0014, 0052-0058] by disclosing a set of 2D image data obtained from the camera [see 0058];
(b) a processor communicatively coupled with the endoscope and configured to:
(i) receive the set of image data and the set of position signals from the endoscope [see 0052-0053, 0092-0099],
(ii) determine a set of perspective data based on the set of position signals, wherein the set of perspective data indicates the location of the endoscope during capture of each of the one or more 2D images [see 0052-0053, 0092-0098]
(iv) create a set of 3D image data based on the one or more 2D images and the set of 3D characteristics [see abstract, 0038-0044] by disclosing generate 3D visualization of the original 3D parametric data with a 3D model of the 2D image [see 0044];

Weersink et al don’t disclose perform an image depth analysis to determine a set of 3D characteristics for each of the one or more 2D images, wherein the set of 3D characteristics comprises a depth of pixels and wherein the image depth analysis comprises a technique selected from the group consisting of:
(i) a wavefront sampling technique performed on a single image of the one or more 2D images, and
(ii) a passive stereo vision technique performed on a set of two images of the one or more 2D images, wherein each of the set of two images are associated with the same perspective data.
Nonetheless, Frigerio discloses perform an image depth analysis to determine a set of 3D characteristics for each of the one or more 2D images, wherein the set of 3D characteristics comprises a depth of using a wavefront sampling technique performed on a single image of the one or more 2D images [see 0102, 0104, 0109].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Weersink et al and Frigerio by performing an image depth analysis to determine a set of 3D characteristics for each of the one or more 2D images using a wavefront sampling technique performed on a single image of the one or more 2D images; it requires only one optical path to capture depth information. This attribute reduces system costs by halving the cost of the optics, and also allows the technique to be applied to a wide range of currently available 2D imaging systems such as cameras, endoscopes, and microscopes. AWS also reduces system cost by dispensing with expensive laser based target illuminators, and minimizes target acquisition time by not having to slowly sweep an illumination sheet across the target. Instead, the AWS approach can calculate a 3D depth map with as 

Regarding claim 17, Weersink et al don’t disclose wherein the imaging module comprises two or more cameras, and wherein each of the two or more cameras:
(i) statically positioned relative to every other camera of the two or more cameras,
(ii) oriented to have a parallel optical axis with every other camera of the two or more cameras.
Nonetheless, Frigerio discloses two or more cameras, and wherein each of the two or more cameras:
(i) statically positioned relative to every other camera of the two or more cameras,
(ii) oriented to have a parallel optical axis with every other camera of the two or more cameras [see 0116] by disclosing stereoscopic system has two cameras whose sensors are perfectly aligned (ie: they have parallel optical axes and aligned x axes) [see 0116].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Weersink et al and Frigerio by using two or more cameras, and wherein each of the two or more cameras statically positioned relative to every other camera of the two or more cameras and oriented to have a parallel optical axis with every other camera of the two or more cameras; so that a target feature produces an image at a different location on each image sensor.

Regarding claims 20, 27, Weersink et al disclose:
(i) associate the set of 3D image data and the set of perspective data with a coordinate system of an image guided surgery system [see 0058, 0094-0095, 0162]; 
 (ii) display the set of 3D image data during an image guided surgery navigation procedure based upon the association with the coordinate system [see 0058, 0094-0095, 0162].

Regarding claim 21, Weersink et al disclose:
(i) the position sensor is configured to produce the set of position signals based on the location and orientation of the endoscope during use [see 0048, 0053, 0058, 0092, 0094, 0097]
(ii) the set of perspective data indicates the location and orientation of the endoscope during capture of the set of image data[see 0048, 0053, 0058, 0092, 0094, 0097];
(iii) the processor is further configured to provide the set of 3D image data and the set of perspective data to an image guided surgery navigation system [see 0058, 0094-0095, 0162];

Regarding claims 22, 28, Weersink et al disclose 
(i) receive an input from a user defining a perspective relative to the surgical site [see 0095],
(ii) determine a first portion of the set of 3D image data depicting the surgical site from the perspective based on identifying the perspective within the set of perspective data [see 0095] and
(iii) display the first portion of the set of 3D image data on a display [see 0095].

Regarding claims 23, 29, Weersink et al disclose 
(i) receive an indirect 3D scan of the surgical site and a set of scan perspective data associated with the indirect 3D scan [see 0045, 0048, 0162]
(ii) determine a second portion of the indirect 3D scan depicting the surgical site from the perspective based on identifying the perspective within the set of scan perspective data [see 0162];
(iii) display the first portion of the set of 3D image data and the second portion of the indirect 3D scan on the display simultaneously [see 0044-0045, 0048]

Regarding claim 24, Weersink et al disclose 

(ii) the set of 3D image data comprises post-operatively captured image data [see 0048-0049, 0162].

Regarding claim 25, 30, Weersink et al disclose 
(i) the indirect 3D scan of the surgical site comprises pre-operatively captured image data [see 0044],
(ii) the set of 3D image data comprises pre-operatively captured image data [see 0044], and
(iii) the processor is further configured to:
(A)  receive a scan adjustment input from a user [see 0095], and
(B) reconfigure the association between the indirect 3D scan of the surgical site and the set of scan perspective data based on the scan adjustment input [see 0095].

Allowable Subject Matter
Claims 13-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  No prior arts of record alone or in combination discloses the following as a whole:

Claim 13, 
a single lens;

(iii) an image pane positioned at a second side of the single lens to receive reflected light from the surgical site via the one or more apertures and the single lens,
wherein the image pane is configured to produce the set of image data based on the reflected light.

Claim 18, 
“(i) identify a point in a first image of the set of image data, wherein the point comprises a portion of the surgical site that is present within both the first image captured by a first camera of the two or more cameras and within a second image captured by a second camera of the two or more cameras,
(ii) identify the point in the second image,
(iii) | determine a displacement of the point from the first image to the second image, and
(iv) determine the depth of pixels for the point based on the displacement”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793